UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51852 Northeast Community Bancorp, Inc. (Exact name of registrant as specified in its charter) United States of America 06-1786701 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 325 Hamilton Avenue, White Plains, New York (Address of principal executive offices) (Zip Code) (914) 684-2500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer£ Accelerated Filer£ Non-accelerated Filer£ Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T As of August 13, 2009, there were 13,225,000 shares of the registrant’s common stock outstanding. NORTHEAST COMMUNITY BANCORP, INC. Table of Contents PageNo. Part I—Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at June 30, 2009 and December 31, 2008 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 2 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2009 and 2008 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 Part II—Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) June 30, December 31, (In thousands, except share and per share data) ASSETS Cash and amounts due from depository institutions $ $ Interest-bearing deposits Cash and cash equivalents Certificates of deposit Securities available for sale Securities held to maturity Loans receivable, net of allowance for loan losses of $2,085 and $1,865, respectively Premises and equipment, net Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Goodwill Intangible assets Real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Advance payments by borrowers for taxes and insurance Federal Home Loan Bank advances Accounts payable and accrued expenses Note payable Total liabilities Commitments and contingencies – – Stockholders’ equity: Preferred stock, $0.01 par value; 1,000,000 shares authorized, none issued – – Common stock, $0.01 par value; 19,000,000 shares authorized; issued and outstanding: 13,225,000 shares Additional paid-in capital Unearned Employee Stock Ownership Plan (“ESOP”) shares ) ) Retained earnings Accumulated comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 1 Table of Contents CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) INTEREST INCOME Loans $ Interest-earning deposits 27 58 Securities – taxable 58 50 Total Interest Income INTEREST EXPENSE Deposits Borrowings Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES 79 79 Net Interest Income after Provision for
